             Case 1:20-cv-01220-ELH Document 6 Filed 11/04/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

SHAINE WOODARD                                   *

Petitioner                                       *

v                                                *           Civil Action No. ELH-20-1220

WARDEN                                           *

Respondent                                  *
                                           ***
                                       MEMORANDUM

       Petitioner Shaine Woodard has filed a petition for writ of habeas corpus, pursuant to 28

U.S.C. § 2241. He alleges that he is held without benefit of a bail hearing for a pending violation

of probation charge for a probationary period that expired in August 2019. Id. In the court-directed

response, respondent asserts that the petition concerns claims that are unexhausted, requiring its

dismissal. ECF 4. Petitioner was provided with an opportunity to file a response but has filed

nothing further. ECF 5.

       For the reasons set forth below, the petition shall be dismissed, without prejudice.

                                        BACKGROUND

       On August 14, 2017, the District Court for Baltimore City sentenced petitioner to a three-

year term, suspended the entire sentence, and imposed a two-year term of probation for the charge

of second degree assault. ECF 4-1 at 3-4 (Case No. 5B02327260). On the same day, Woodard

was sentenced to another three-year term, which was also suspended, and a two-year probationary

term was imposed. Id. at 6-8 (Case No. 0B02327108).

       On August 9, 2019, the Department of Public Safety and Correctional Services’ Division

of Parole and Probation filed a report seeking an arrest warrant on charges that petitioner had

violated the terms of his probation by (1) failing to attend drug-treatment sessions (2) failing to
           Case 1:20-cv-01220-ELH Document 6 Filed 11/04/20 Page 2 of 3



provide a urine specimen on one occasion and (3) providing a “dirty” urine specimen on another

occasion that tested positive for marijuana. ECF 4-1 at 9-11.

       On September 23, 2019, the Division of Parole and Probation filed another report seeking

an arrest warrant based on charges that petitioner had (1) failed to report to his probation agent and

(2) incurred a criminal complaint for theft in Howard County. ECF 4-1 at 13-15.

       An arrest warrant was issued by the Baltimore City District Court and petitioner was served

with the warrant on January 7, 2020. ECF 4-1 at 4, 8. Petitioner was detained on the same date.

Id. In addition to the arrest warrant for violation of probation, petitioner was also detained on the

Howard County theft charge after he failed to appear on November 13, 2019. ECF 4-1 at 19. The

Howard County charge was ultimately nolle prossed on March 4, 2020. Id.

       Petitioner filed his petition in this court on May 11, 2020, claiming that his probationary

period for technical violations was scheduled to end on August 14, 2019. ECF 1 at 8. He was

being held at the pre-trial facility at Jessup Correctional Institution, which he characterized as “the

most contaminated facility in Maryland for COVID-19.” Id. As relief he seeks a bail hearing and

release from confinement as a non-violent offender. Id.

                                           DISCUSSION

       Pretrial federal habeas relief is available under 28 U.S.C. § 2241 if the petitioner is in

custody, has exhausted state court remedies, and special circumstances exist that justify

intervention by the federal court. See Dickerson v. Louisiana, 816 F.2d 220, 224-26 (5th Cir.

1987). Exhaustion is established where both the operative facts and controlling legal principles of

each claim have been fairly presented to the state courts. See Baker v. Corcoran, 220 F.3d 276,

289 (4th Cir. 2000) (citations omitted).




                                                  2
               Case 1:20-cv-01220-ELH Document 6 Filed 11/04/20 Page 3 of 3



           Significant to the claims asserted in the instant petition, federal courts must abstain from

exercising jurisdiction over a claim raised by a pretrial detainee that may be resolved through trial

on the merits or by other state procedures available for review of the claim. See Braden v. 30th

Judicial Circuit Court, 410 U.S. 484, 489-90 (1973); see also Timms v. Johns, 627 F.3d 525, 531

(4th Cir. 2010) (exhaustion of alternative remedies is required prior to seeking federal habeas

relief).

           Special circumstances justifying this court’s intervention do not exist where there are

procedures in place to protect a petitioner’s constitutional rights. See Drayton v. Hayes, 589 F.2d

117, 120-21 (2d Cir. 1979) (double jeopardy claim justified pretrial federal habeas intervention

because constitutional right claimed would be violated if petitioner went to trial); Moore v.

DeYoung, 515 F.2d 437, 449 (3d Cir. 1975) (assertion of appropriate defense at trial forecloses

pretrial federal habeas relief); see also Younger v. Harris, 401 U.S. 37 (1971). Petitioner’s claims

that he has been denied a bail hearing, or that his health is endangered by the presence of the

COVID-19 virus, must be litigated in the state court.1 Further, Petitioner has not demonstrated

that litigation of his claim in the state court would result in harm to his federal constitutional rights.

For these reasons, this habeas petition shall be dismissed without prejudice.

           A separate Order follows.



November 4, 2020                                        /s/
Date                                             Ellen L. Hollander
                                                 United States District Judge


           1
         Bail review hearings were among the emergency proceedings that the Maryland Judiciary
has required to continue uninterrupted during the pandemic. See Administrative Order on
Statewide Closing of the Courts to the Public Due to the Covid-19 Emergency at 3 (Md. Mar. 13,
2020) at https://www.mdcourts.gov/sites/default/files/admin-orders/20200313statewideclosing
ofcourts.pdf.

                                                    3
